DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-26 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/17/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 3/26/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 4/7/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 6/4/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/28/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/17/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 1/31/2022 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 2/11/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-21, 23, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 2017/0265703).
Regarding claims 1 and 14, PARK et al. teaches:
a propulsion system configured to move the robotic cleaning device over an area to be cleaned; 
a memory configured to store at least one representation of the area over which the robotic cleaning device is to move; 
(at least fig. 4 [0128]-[0149] figs. 27-28 [0251]-[0279] discuss driver 270, storage 240, fig. 23 [0232]-[0239] discuss driver 270, “driving wheel driver 271 may control driving of the driving wheel 33 and the 35 and thus the robot cleaner 200 may drive in the cleaning area”,  “When the user's “cleaning start” command is delivered to the robot cleaner 200, the main brush driver 272 may control the driving of the roller 22 and the main brush driver 272 may control the driving of the rotary shaft 11 or the side arm 13;               figs. 24-25 [0240]-[0250] discuss “The controller 230 may generate a control signal so that the storage 240 stores the generated map. The controller 230 may generate a control signal so that the storage 240 stores the map and the cleaning schedule transmitted from the terminal device 100a”; figs. 27-28 [0251]-[0279] discuss “The controller 230 may generate a control signal so that the storage 240 stores the downloaded map, the generated map, or the edited map”)
and 
a controller configured to: 

localize, in response to the instruction, the robotic cleaning device relative to the stored representation (at least [0125] discuss “The vision sensor 263 may allow the map of the cleaning area to be generated and allow a current position of the robot cleaner 200 on the map to be recognized”,  [0239] discuss during cleaning map update might need to be performed; figs. 24-25 [0240]-[0250] discuss and show map updating process, including position of robot cleaner relative to the map) ; and 
control the propulsion system to move the robotic cleaning device over the area to be cleaned as stipulated by the cleaning program by taking into account the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … 

Regarding claim 2, PARK et al. teaches:
wherein receiving of an instruction comprises receiving a user advice on how to execute the cleaning program; and 
the method further comprises: 
associating the user advice with the stored at least one representation of the area over which the robotic cleaning device is to move; and 
the moving over the area to be cleaned comprises moving over said the area to be cleaned by taking into account the stored representation and the associated user advice 
(at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 

Regarding claim 3, PARK et al. teaches:
wherein the user advice comprises instructions to the robotic cleaning device to avoid one or more sub-areas in the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;    when robot is scheduled to clean one area/room, it will avoid the other areas/rooms during that time;                  [0216] discuss ”when a user inputs “no”, the robot cleaner 200 may stop the cleaning that is currently performed, based on the user command, and move to the docking station. When a user inputs “yes”, the robot cleaner 200 may move to a next cleaning area and then perform the cleaning, based on the received cleaning schedule. In the above example, in a state in which the cleaning of the Z1 area is impossible, when a user inputs “yes”, the robot cleaner 200 may move a next cleaning 

Regarding claim 4, PARK et al. teaches:
wherein the user advice comprises instructions to pass a boundary indicated in the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;    when robot is scheduled to clean one area/room first, then go to another area/room, it is passing a boundary between the two);

Regarding claim 5, PARK et al. teaches:
wherein the user advice comprises instructions to move into contact with an object indicated in the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether 

Regarding claim 6, PARK et al. teaches:
wherein: 
the user advice comprises at least one of instructions to pass a boundary indicated in the stored representation and instructions to move into contact with an object indicated in the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot 
and the method further comprises:
deactivating the received user advice if after at least one attempt the robotic cleaning device is unable to move as stipulated by the user advice (at least fig. 21 [0213]-[0216] discuss” For example, when an entrance of Z1 area, which is set as a first cleaning area, is closed, the robot cleaner 200 may be not allowed to enter the Z1 area and thus the robot cleaner 200 cannot perform the cleaning. In this case, the robot cleaner 200 may send a message indicating that the cleaning is impossible”;   at least the teaching of not cleaning Z1 even though user set/advice Z1 to be cleaned reads on deactivating the received user advice to clean area Z1;   [0216] discuss “when a user inputs “no”, the robot cleaner 200 may stop the cleaning that is currently performed, based on the user command, and move to the docking station” also reading on deactivating user advice/cleaning schedule; fig. 33b-35 [0316][0318]);

Regarding claim 7, PARK et al. teaches:
wherein the user advice comprises instructions to move over one or more sub areas in the stored representation multiple times (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, 

Regarding claim 8, PARK et al. teaches:
wherein the user advice comprises instructions to move over sub areas in the stored representation in a prioritized order (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice);

Regarding claim 10, PARK et al. teaches:
requesting advice from a user for instructions on how to move over the area to be cleaned (at least fig. 21 [0213]-[0216] fig. 33b-35 [0316][0318] discuss requesting “There is an area that cannot be cleaned. Do you want to change the area?”);

Regarding claim 12, PARK et al. teaches:
proposing, to a user, a sub-area in the representation to be cleaned; and receiving, in response to the proposal, an instruction from the user on how to proceed (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;              figs. 12, 19 [0199]-[0204] discuss “schedule recommendation” and “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without change, or the user may store the cleaning schedule after changing a part or entire of the cleaning schedule”;  fig. 32, [0308]-[0309]);

Regarding claim 13, PARK et al. teaches:
wherein the instruction from the user comprises an instruction to modify the proposed sub-area (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;              figs. 12, 19 [0199]-[0204] discuss “schedule recommendation” and “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without change, or the user may store the cleaning schedule after changing a part or entire of the cleaning schedule”;  [0202] discuss “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without change, or the user may store the cleaning schedule after changing a part or entire of the cleaning schedule. A method of changing the cleaning schedule may be the same as or similar with the method as illustrated in FIGS. 13 to 18”;         fig. 32, [0308]-[0309];      [0309] discuss “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without 

Regarding claim 15, PARK et al. teaches:
the controller further being configured to: 
receive a user advice on how to execute the cleaning program; 
associate the user advice with the stored at least one representation of the area over which the robotic cleaning device is to move; and 
control the propulsion system to move the robotic cleaning device over the area to be cleaned by taking into account the stored representation and the associated user advice;
(at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice);

Regarding claim 16, the cited portions and rationale in rejection of claim 3 read on this claim.

Regarding claim 17, the cited portions and rationale in rejection of claim 4 read on this claim.

Regarding claim 18, the cited portions and rationale in rejection of claim 5 read on this claim.

Regarding claim 19, the cited portions and rationale in rejection of claim 6 read on this claim.

Regarding claim 20, the cited portions and rationale in rejection of claim 7 read on this claim.

Regarding claim 21, the cited portions and rationale in rejection of claim 8 read on this claim.

Regarding claim 23, the cited portions and rationale in rejection of claim 10 read on this claim.

Regarding claim 25, the cited portions and rationale in rejection of claim 12 read on this claim.

Regarding claim 26, the cited portions and rationale in rejection of claim 13 read on this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0265703) as applied to claims 1 and 14 above, and further in view of Artes et al. (US 20190094869).
Regarding claim 9, PARK et al. teaches:
permanently/future includes from one cleaning session to another (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;     [0188] [0303] discuss the “cleaning period” such as every day);
PARK et al. does not explicitly teach:
storing, permanently, a representation of the area over which the robotic cleaning device is to move only if user advice has been associated with the representation;
However, Artes et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of PARK et al. with storing, permanently, a representation of the area over which the robotic cleaning device is to move only if user advice has been associated with the representation as taught by Artes et al. for the ability to carry out regularly occurring tasks.

Regarding claim 22, the cited portions and rationale of rejection of claim 9 read on this claim.

Claims 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0265703) as applied to claims 1 and 14 above, and further in view of NOH et al. (US 2015/0157182).
Regarding claim 11, PARK et al. does not explicitly teach:
cancelling the stored representation upon the robotic cleaning device being instructed to clean a new area;
However, NOH et al. teaches:
cancelling the stored representation upon the robotic cleaning device being instructed to clean a new area ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of PARK et al. with cancelling the stored representation upon the robotic cleaning device being instructed to clean a new area as taught by NOH et al. to delete unnecessary data.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664